Donald L. Corbin, Judge, dissenting. I respectfully dissent. Ark. Stat. Ann. Section 85-9-504(3) (Supp. 1985) provides that reasonable notification must be sent to the debtor, and Ark. Stat. Ann. Section 85-1-201(26) (Supp. 1985) provides that a person gives notice to another by taking such steps as may be reasonably required to inform the other in ordinary course. The real issue before us then is whether appellee took reasonable steps to give notice to appellant. Here, appellee mailed the notice by certified mail to appellant’s home address as it appeared on the loan document, and it was received at the home of appellant as evidenced by her signature on the return receipt. I would infer and impute notice to her. See Chase Manhattan Bank, N.A. v. Natarelli, 93 Misc.2d 78, 401 N.Y.S.2d 404 (Dec. 14, 1977), which held that notice of the sale sufficient to satisfy 9-504(3) had to be inferred and imputed to debtor-wife despite creditor’s failure to actually send personal notice direct to her where she was an officer in debtor corporation, and wife of the corporation’s president and was at all times represented by the same legal counsel as they were, and the husband and legal counsel had actual notice of the sale.